Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 30, 2016

                                      No. 04-16-00002-CV

                                IN THE INTEREST OF J.C.W.,

                    From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015EM504960
                           Honorable Nick Catoe, Jr., Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice


    Appellant's motion for extension of time to file motion for reconsideration is hereby
GRANTED.

           It is so ORDERED on November 30, 2016.

                                                            PER CURIAM



           ATTESTED TO: ________________________________
                        Keith E. Hottle
                        Clerk of Court